Citation Nr: 0917687	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.

2.  Entitlement to service connection for residuals of a 
surgery to the left side of the chest.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his December 2004 substantive appeal, the Veteran 
requested a Board hearing at his local RO.  An August 2008 
written statement from the Veteran asks that this hearing 
request be withdrawn.

The issues of entitlement to service connection for residuals 
of surgery to the left side of the chest and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been objectively shown to be either 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to five degrees or less.

2.  The Veteran has not been objectively shown to be a 
patient in a nursing home because of mental or physical 
incapacity.

3.  The Veteran has not been objectively shown to be in need 
of the regular aid and attendance of another individual.

4.  The Veteran has not been objectively shown to be 
substantially confined to his dwelling and the immediate 
premises.

5.  The Veteran does not have a single disability evaluated 
as 100 percent disabling and a separate disability rated as 
60 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2005 in 
which the RO advised the appellant of the evidence needed to 
substantiate his special monthly pension claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  A March 2006 
letter further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of a claim, pursuant to the Court's 
holding in Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
December 2005.  His claim, however, was subsequently 
readjudicated in an April 2006 statement of the case.  Thus, 
any deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  See 38 
U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds 
that all obtainable evidence identified by the Veteran 
relative to the issue on appeal has been obtained and 
associated with the claims folder.  The Board also notes that 
the RO arranged for the Veteran to undergo a VA examination 
in July 2005.  

II.  Special Monthly Pension

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2008).  

Additional pension benefits are also provided for a veteran 
who is not in need of regular aid and attendance but has 
either a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and 
additional disability or disabilities independently evaluated 
at 60 percent or more or is 'permanently housebound' by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2008).

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2008).

The Court has addressed the application of 38 C.F.R. § 
3.352(a) to claims for special monthly pension based on the 
need for regular aid and attendance and directed that:

First, because the regulation provides that the 'following' 
enumerated factors 'will be accorded consideration,' it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that 'it is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made,' the logical inference 
to be drawn from this language, although not explicitly 
stated, is that eligibility requires at least one of the 
enumerated factors be present.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

See also Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in July 
2005.  According to the examination report, the Veteran's 
complaints consisted of pain in the neck and the low back.  
His nutrition was described as subnormal and his gait was 
normal.  His posture was noted to be normal and his general 
appearance was described as okay.  It was noted that the 
Veteran had no restrictions of the upper or lower 
extremities.  While the Veteran complained of pain in the 
cervical and lower spines, it was noted that there was not 
much restriction of range of motion.  

No other pathology, including loss of bowel or bladder 
control, was noted.  Neither was the Veteran found to be 
affected by the effects of advanced age, such as dizziness, 
loss of memory, or poor balance that affected his ability to 
perform self-care, ambulate, or travel beyond the premises of 
the home or beyond the ward or clinical area if hospitalized.  
It was noted that the Veteran was able to walk without the 
assistance of another person.  It was noted that the Veteran 
was able to leave his home or immediate premises once a day.  
It was also noted that aids such as canes, braces, crutches, 
and walkers were not required for locomotion.  The examiner 
diagnosed low back pain, hepatitis C, and polysubstance abuse 
for which the Veteran was in treatment.  The examiner 
concluded that daily skilled services were not indicated.  

The Board finds that entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate is not warranted.  The Board further notes 
that the Veteran does not have a single disability that is 
100 percent disabling and a separate disability rated at 60 
percent or higher.  The July 2005 examination report clearly 
reflects that the Veteran is not blind or nearly blind.  No 
disability of the eyes or decreased visual acuity is noted on 
the examination.  He is also not substantially confined to 
his home, as the examination report notes that the Veteran 
leaves his home every day and reports no pathology that 
limits the Veteran's ability to travel beyond the premises of 
his home.  The examination report also reflects that the 
Veteran is not so helpless as to require personal assistance 
from others.  He is not noted to be unable to perform self-
care.

Based on the foregoing, the Board finds that the claim for 
special monthly pension based on aid and attendance or 
housebound status must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER


Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for residuals of surgery of the left side of the 
chest and has sought to reopen his claim of entitlement to 
service connection for PTSD.  

A March 2001 correspondence indicates that VA was unable to 
locate the Veteran's claims folder and mentions the 
possibility of having to establish a rebuilt folder.  In 
response to a July 2001 request for the Veteran's service 
treatment records, the National Personnel Records Center 
(NPRC) indicated that it had mailed previously sent the 
requested records.  However, the only service treatment 
records on file are entrance examination and medical history 
reports from July 1971; no subsequent examination or medical 
history reports or records of in-service treatment are of 
record.  There is no indication that any subsequent attempts 
have been made to obtain the remaining service treatment 
records.  

Under such circumstances, where service treatment records 
have been lost or destroyed, the Court has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d). VA's duty to assist includes the duty to 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency, including service 
records, unless it is established that the records do not 
exist or are unavailable.

With respect to the claim of entitlement to service 
connection for residuals of surgery to the left side of the 
chest, the Veteran contends this surgery was performed at 
Camp Lejeune Naval Hospital on August 25, 1973.  The Board 
notes that an October 1986 medical record reflects that the 
Veteran had a surgical scar on the left side of his chest, 
but there is no earlier indication of a chest surgery of 
record.  Because records relating to the alleged surgery are 
critical to the Veteran's claim, the Board finds that a 
remand is warranted so that further searches may be made for 
the Veteran's service treatment records.  Specifically, the 
Board finds that a specicic request should be made to the 
NPRC for any in-patient hospital treatment records relating 
to the Veteran's alleged surgery at Camp Lejeune Hospital.  

With respect to the PTSD claim, the Board notes that, while 
it is not obligated to provide the Veteran with a VA 
examination prior to a finding of new and material evidence 
to reopen a claim, it is obligated to obtain service 
department records in development of the Veteran's claim, 
which includes undertaking efforts to verify his alleged in-
service stressors.  In the case at hand, the Veteran has 
provided specific information for multiple claimed in-service 
stressors that warrants a verification attempt.

The Board notes that the Veteran submitted stressor 
statements in December 2001 and August 2002 providing 
information with respect to four stressor incidents.  These 
statements contain somewhat contradictory information, but 
refer to several soldiers the Veteran apparently knew who 
lost their lives under different circumstances.

According to the December 2001 statement, the Veteran 
reported witnessing PFC S.J. of the Marines kill himself.  
The August 2002 stressor statement notes that PFC S.J. broke 
his neck and died in October 1971 at Camp Pendleton, 
California.  

The December 2001 statement notes that fellow Marine J.S., 
who served aboard the USS Enterprise, killed himself with a 
drug overdose because he was depressed.  The August 2002 
statement also asserts that J.S. from the 2nd Marine Division 
died on the USS Enterprise in February 1972.  

The December 2001 statement notes that another Marine, Y.J., 
was killed, non-battle, in March 1973.  The August 2002 notes 
that a Y.J. from Fox Co. 2nd Battalion was wounded in action 
in September 1972.

The December 2001 statement reflects that a G.R. from the 
Army was wounded in action in June 1971.  The August 2002 
statement notes that G.R. died in September 1974 on 
Germantown Street in Dayton, Ohio, when someone shot him in 
the head ten feet away.  The Veteran did not see this death. 

An August 2001 PTSD screening notes that the Veteran heard a 
pistol shot when a buddy killed himself in a "Dear John" 
situation.  He had shot himself in the head and the Veteran 
then saw his body.  The May 2002 VA examination report notes 
that the Veteran's worst stressor occurred in April 1973.  He 
was serving in Fox Company in the 2nd or 3rd Marine Division 
located near Da Nang.  One of his close, personal friends had 
gotten a "Dear John" letter and shot himself in the head.  
While he did not see the shot, the Veteran was nearby and ran 
toward his friend.  He saw the friend with a hole in the 
front of his head and the back of his head was missing 
because it was blown away from the force of the exit wound.

In a February 2009 statement, the Veteran's representative 
notes that the Veteran's predominant stressor involves seeing 
one of his friends shoot himself in the head while serving in 
Fox Company, 2/4th Marine Battalion, 3rd Marine Division, 
near Da Nang, Vietnam, in April 1973.

While the Veteran may have provided somewhat contradictory 
information with respect to the particulars involving the 
four stressors listed above, and the April 1973 stressor 
reportedly occurred at a time during which the Veteran's 
personnel records identify him as being in San Francisco, the 
Board notes that the names and dates provided nevertheless 
offer sufficient detail to attempt verification of whether 
the listed individuals died around the time the Veteran has 
claimed, and, if so, the circumstances of their deaths.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate 
steps to locate any service treatment 
records that are not on file, to include 
in-patient treatment records regarding the 
alleged August 1973 chest surgery.  All 
efforts made to locate these records 
should be documented in the claims folder, 
and the Veteran should be notified of all 
steps taken to obtain these records and of 
any responses that are received.

2.  The RO/AMC should take appropriate 
steps to verify the Veteran's claimed 
stressors, including reported suicide of 
his friend in April 1973.  Verification of 
the February 1972 death of J.S. aboard the 
USS Enterprise should also be sought, as 
should verification of the stressors 
involving Y.J. and G.R.  All steps taken 
to verify any of the above stressors 
should be documented in the claims folder.

3.  After the development requested above 
has been completed, the RO/AMC should 
determine whether any additional 
development, including VA examination, is 
warranted.  Following the completion of 
any additional development, the RO/AMC 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


